Exhibit 10.8

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”), by and between Flow
International Corporation, a Washington Corporation (the “Company”), and Stephen
Light (the “Executive”) is made and is effective as of this 21 day of September
2005 (the “Amendment Date”).

RECITALS

A. The Company and Executive are parties to an Employment Agreement dated
November 25, 2002 (the “Agreement”) under whose terms Executive has been
employed by the Company; and

B. The Company and Executive wish to amend the Agreement in accordance with the
terms and conditions set forth in this Amendment.

TERMS AND CONDITIONS

In consideration of the mutual covenants set forth in this Amendment, the
Company and Executive hereby agree as follows:

 

  1. The following is inserted after the second sentence of Section 4.1 of the
Agreement:

Notwithstanding the foregoing, commencing May 1, 2005, the Company shall pay the
Executive a Base Salary at the annual rate of $525,000.

 

  2. The fourth sentence of Section 4.2 of the Agreement is deleted and the
following sentence is substituted:

Subject to the adoption by the Board of Directors and the Company’s shareholders
of the Annual Incentive Plan for Executives and any increase in the number of
shares authorized for issuance under the Company’s stock plan, the Executive’s
Incentive Target Percentage under the Company’s Annual Incentive Plan for
Executives shall be at a target of sixty percent (60%) of the Executive’s Base
Salary (i.e., 60% of $525,000 equals $315,000, which is the “Target Bonus”).
Executive will have the potential of earning between zero percent (0%) and two
hundred percent (200%) of his Target Bonus, depending on the Executive’s and
Company’s performance over the annual performance period.

 

  3. The following new Section 4.4.2 is inserted:

Subject to the adoption by the Board of Directors and the Company’s shareholders
of the Long Term Incentive Plan for Executives effective May 1, 2005 through
April 30, 2008 and any increase in the number of shares authorized for issuance
under the Company’s stock plan, Executive



--------------------------------------------------------------------------------

shall be granted the target of 165,000 shares of Company common stock in
accordance with the terms and conditions of such plan, including eligibility and
performance factors, and Executive will have the potential of earning a
percentage of the 165,000 shares ranging from zero percent (0%) to two hundred
percent (200%), depending on the Company’s performance over the three-year
performance period in the areas specified by the Compensation Committee.

 

  4. The following new Section 5.6 is inserted:

Subject to the terms and conditions of any such plans, Executive shall be a
participant in any plan adopted by the Board of Directors that is in effect
during Executive’s employment under this Agreement that provides to executives
of Company: (i) a financial planning allowance; or (ii) a Supplemental Executive
Retirement Plan; provided, however, that nothing in this Section 5.6 requires
the Company to adopt or maintain any such plan.

 

  5. Section 8.2.2 amended by deleting the reference to “50%” and in its place
substituting “100%.”

 

  6. Section 8.2.5 is amended by deleting the reference to “50%” and in its
place substituting “100%.”

 

  7. Section 8.2.6 is amended by deleting the reference to “50%” and in its
place substituting “100%.”

 

  8. Except as provided in this Amendment, all other terms and conditions of the
Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

FLOW INTERNATIONAL CORPORATION By   /s/ Dr. J. Michael Ribaudo Date 9/21/05  

Dr. J. Michael Ribaudo, Chairman

Compensation and Plan Administrator

Committee

  STEPHEN LIGHT   /s/ Stephen Light Date 9/21/05